             IN THE UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF ARKANSAS
                     JONESBORO DIVISION

SIERRA WRIGHT and VANESSA
BRYANT, individually and on
behalf of others similarly situated                         PLAINTIFFS

v.                       No. 3:17-cv-163-DPM

CMR DOUBLE J WEST LLC, dfb/a
Double J Smokehouse and Saloon;
JEFF STAMM; DON DAWSON;
JOHN HARRIS; and JAMES KING                             DEFENDANTS

                   AMENDED DEFAULT JUDGMENT
     1. Plaintiffs' claims against Don Dawson, John Harris, and James
King are dismissed without prejudice for lack of service.
     2. Plaintiff Vanessa Bryant's claims against CMR Double J West
LLC and Jeff Stamm are dismissed without prejudice for failure to
prosecute.
     3. The Court enters Judgment for Sierra Wright against CMR
Double J West LLC and Jeff Stamm for $12,644.72. This total reflects
$279.44 in damages to Wright, $927.78 in costs, and $11,437.50 in
attorney's fees.   This Amended Default Judgment will bear post-
judgment interest at 2.56 % annum until paid in full.
      D .P. Marshall (r.
      United States District Judge




-2-
